                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

    RICHARD ANGELO MCFEE,                             Case No. 18-cv-3402 (MJD/ECW)

                         Plaintiff,

    v.                                            REPORT AND RECOMMENDATION

    WARDEN BURKHURST, CAPTAIN
    MILLER, AGENT GRIMSLEY,
    INVESTIGATOR FAIRLEY, and CASE
    MANAGER ORON,

                         Defendants.



         In an order dated January 30, 2019, this Court ordered Plaintiff Richard Angelo

McFee to pay an initial partial filing fee of at least $5.42. (Dkt. No. 6.) McFee was

given until February 19, 2019, to pay that fee, failing which it would be recommended

that this action be dismissed without prejudice for failure to prosecute. See Fed. R.

Civ. P. 41(b).

         That deadline has now passed, and McFee has not paid the initial partial filing fee.

In fact, McFee has not communicated with the Court about this case at all since

commencing this action. 1 Accordingly, this Court now recommends, in accordance with

its prior Order, that this action be dismissed without prejudice under Rule 41(b) for


1
       The Clerk’s Office mailed a copy of the January 30, 2019 Order to McFee at
FMC-Devens on January 31, 2019. (Dkt. No. 7.) That mailing was returned as
undeliverable on February 9, 2019. (Id.) The Clerk’s Office re-sent the Order to McFee
at FMC-Lexington on February 15, 2019. (Id.) That second mailing has not been
returned as undeliverable to the Clerk’s Office.
failure to prosecute. Henderson v. Renaissance Grand Hotel, 267 F. App’x 496, 497

(8th Cir. 2008) (per curiam) (“A district court has discretion to dismiss an action under

Rule 41(b) for a plaintiff’s failure to prosecute, or to comply with the Federal Rules of

Civil Procedure or any court order.”).



                                 RECOMMENDATION

       Based upon the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY RECOMMENDED that:

       1.     This action be DISMISSED WITHOUT PREJUDICE under Federal
              Rule of Civil Procedure 41(b) for failure to prosecute.

       2.     Plaintiff’s motion to proceed in forma pauperis (Dkt. No. 2) and motion for
              appointment of counsel (Dkt. No. 4) be DENIED as moot.



  Dated: March 20, 2019                          s/Elizabeth Cowan Wright
                                                 ELIZABETH COWAN WRIGHT
                                                 United States Magistrate Judge



                                         NOTICE

Filing Objections: This Report and Recommendation is not an order or judgment of the
District Court and is therefore not appealable directly to the Eighth Circuit Court of
Appeals.

Under Local Rule 72.2(b)(1), “a party may file and serve specific written objections to a
magistrate judge’s proposed finding and recommendations within 14 days after being
served a copy” of the Report and Recommendation. A party may respond to those
objections within 14 days after being served a copy of the objections. See Local
Rule 72.2(b)(2). All objections and responses must comply with the word or line limits
set forth in Local Rule 72.2(c).



                                             2
